Exhibit 10.2


THE BITZIO CORP.
STOCK ACQUISITION AGREEMENT


Date: July 13, 2011


This Stock Acquisition Agreement (''Agreement'') is between Bitzio Holdings,
Inc. (the "Buyer"),  and Amish Shah (the "Seller"), the owner of 100% of the
outstanding shares of Bitzio Corp. (the “Business”).  Seller has disclosed and
Buyer hereby acknowledges that this Agreement will be executed while Bitzio, LLC
is transitioning to Bitzio Corp.  Seller warrants that the transition will be
complete prior to the Closing Date, as further defined herein.


INTRODUCTION


Seller desires to sell and Buyer desires to purchase all of the shares of the
Business, which is engaged in mobile phone application development, sale, and
related business operations, including those assets and only those liabilities
attached therein as described in Exhibit "A" and Exhibit “B” attached hereto and
incorporated herein by reference on the terms and conditions set forth in this
Agreement.


It is understood and acknowledged by the Seller and Buyer that Buyer is a wholly
owned subsidiary of Bitzio, Inc., a corporation whose common stock is quoted for
trading on the OTC Bulletin Board, shares of which corporation are intended to
be given as consideration for the Business in this transaction.


In consideration of the mutual promises of the parties; in reliance on the
representations, warranties, covenants, and conditions contained in this
Agreement; and for other good and valuable consideration, the parties agree as
follows:
 
ARTICLE 1 SALE
 
Business Management Interests and Assets


1.01. Seller agrees to sell, convey, transfer, assign, and deliver to Buyer, and
Buyer agrees to purchase or accept from Seller, one hundred percent (100%) of
the equity shares of the Business, including, but not limited to, the assets
(the “Assets”) described in Exhibit "A" attached hereto and incorporated herein
by reference. It is the intent of the parties hereto that the stock paid by the
Buyer qualifies as a tax-free reorganization under the applicable provisions of
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended, and
related sections thereunder; however, the Buyer makes no representations as to
such eligibility. The Seller acknowledges that he has obtained the advice of his
own tax consultants and is satisfied and accepts the tax consequences of the
transaction as described in this agreement.

 
1

--------------------------------------------------------------------------------

 


1.02. It is understood and agreed by the Seller and the Buyer that the following
assets of the Seller  are not the assets of the Business and are therefore
excluded from the sale:


 
a)
Accounts receivable with respect to sales of the Business prior to the Closing
Date.



The Seller shall provide the Buyer with a list of such accounts receivable at
the Closing (as defined herein) and the Buyer shall use its best efforts to
collect such accounts receivable and deliver any monies collected forthwith to
the Seller.


Payment - Consideration for Sale


1.03. In consideration of the sale and transfer of the 100% equity ownership of
the Business and the representations, warranties, and covenants of Seller set
forth in this Agreement, Buyer shall pay the to the Seller, five million
(5,000,000) shares of the common, voting stock of Bitzio, Inc. (the “Shares”)
within 15 days after the Closing Date (the "Purchase Price"). The parties
acknowledge that such shares will be restricted and accordingly cannot be resold
without registration under the Securities Act of 1933 or an exemption therefrom.


1.04. Buyer shall assume on the Closing Date only those duties, liabilities and
obligations of the Business arising after the Closing Date pursuant to the
contracts, agreements, and purchase orders, insurance and leases described on
Exhibit "B" attached hereto and incorporated herein by reference, and to all
other purchase orders issued by Business in the ordinary course of business
after the Closing Date.


Closing


1.05. The closing (the “Closing”) of the purchase and sale described herein
shall be complete upon the date that is ten (10) business days following the
date of this Agreement or such earlier date as the parties may agree (the
''Closing Date'').  If Buyer fails to deliver to the Seller the amounts
described in section 1.03 within the time set out therein, this Agreement shall
be deemed terminated by Buyer unless the Parties mutually agree in writing (via
e-mail or otherwise) to an extension and new closing date.

 
ARTICLE 2 SELLERS REPRESENTATIONS AND WARRANTIES


Seller hereby represents and warrants to Buyer that the following facts and
circumstances are and at all times up to the Closing Date will be true and
correct:

 
2

--------------------------------------------------------------------------------

 


Ownership


2.01. Seller is the sole beneficial owner of the Business with full right to
sell or dispose of the shares of the Business as Seller may choose. No other
person or persons have any claim, right, title, interest, or lien in, to, or on
the Business. No options or warrants to acquire shares of the Business exist or
will exist at the Closing Date.


(a) Seller has disclosed and Buyer hereby acknowledges that the business records
on file with the California Secretary of State’s office reflect that Seller is
70% owner of the Business, however Seller has acquired the remaining 30% through
a contractual transfer that is not reflected in the official records.


Title to Assets and Properties


2.02. The Business has good and marketable title to all of the Assets, both
tangible and intangible. All of these assets and interests are free and clear of
liens, pledges, charges, encumbrances, equities, valid claims, covenants,
conditions, and restrictions. The Seller agrees to indemnify the Buyer for the
amount of any undisclosed liabilities and claims that are discovered after the
Closing Date.


Laws and Regulations


2.03. Seller is not knowingly in default or in violation of any law; regulation;
court order; or order of any federal, state, municipal, foreign, or other
government department, board, bureau, agency, or instrumentality, wherever
located.


Authority


2.04. Seller has the full power and authority to execute, deliver, and
consummate this Agreement, subject to the conditions to Closing set forth in
this Agreement. Except as otherwise disclosed in this Agreement, no notice to or
approval by any other person, firm, or entity, including governmental
authorities, is required by Seller to consummate the transaction contemplated by
this Agreement.


Financial Information


2.05. Seller represents that the financial information disclosed to Buyer prior
to and up to Closing by Seller is true and accurate and that no material
information has been intentionally withheld.


Seller further represents that he will furnish financial information including
accounts payable, accounts receivable and cash balances as of the Closing Date
and will not deviate from any payments, collections or withdrawals without the
written agreement of Buyer. Seller agrees to provide the Buyer with full access
to the accounting records of the Business to complete certified audits of its
accounting as may be required by the rules and regulations of the Securities and
Exchange Commission of the United States of America.

 
3

--------------------------------------------------------------------------------

 


Brokers


2.06. Seller has not retained, consented to, or authorized any broker,
investment banker, or third party to act on his or the Business' behalf,
directly or indirectly, as a broker or finder in connection with the
transactions contemplated by this Agreement.


ARTICLE 3 BUYER'S REPRESENTATIONS AND WARRANTIES


Buyer represents and warrants to Seller that:


Authority


3.01. Buyer has full power and authority to execute, deliver, and consummate
this Agreement subject to the conditions to Closing set forth in this Agreement.
No provisions exist in any contract, document, or other instrument to which
Buyer is a party or by which Buyer is bound that would be violated by
consummation of the transactions contemplated by this Agreement.


Financial Information


3.02. Bitzio, Inc. currently has an authorized capitalization of 100,000,000
shares of common stock, par value $0.001 per share, of which not more than
50,000,000 shares will be issued and outstanding immediately prior to this
acquisition.


3.03. Presently, there are no shares of Bitzio, Inc. common stock, options,
warrants or other securities issued and outstanding other than as set forth in
Bitzio, Inc.’s financial statements or otherwise disclosed to the Seller.

 
ARTICLE 4 COVENANTS


Seller covenants with Buyer that from and after the date of this Agreement until
the Closing Date, Seller will and will cause Business to:


Business Operations


4.01. Operate its business and conduct its activities in the normal course of
business and not introduce any new method of management, operation, or
accounting without prior written approval of Buyer.

 
4

--------------------------------------------------------------------------------

 


Maintenance of Assets


4.02. Maintain all Assets in as good a state of operating condition and repair
as they are on the date of this Agreement, except for ordinary depreciation,
wear, and tear.


Absence of Liens


4.03. Not sell, pledge, lease, encumber, dispose of, or agree to do any of these
acts regarding any of the Assets, without the prior written approval of Buyer.


Preservation of Business


4.04. Use its best efforts to preserve intact its organization and personnel and
to keep available the services of all of its employees, agents, independent
contractors, and consultants commensurate with business requirements.


Preservation of Customer Relations


4.05. Use its best efforts to preserve intact the present customers of Business
and the goodwill of all customers and others with respect to the business.


Performance of Obligations


4.06. Perform all of its obligations and not make any material amendment to its
obligations under all agreements relating to or affecting Business's customers,
business, properties, and assets.


Notification of Litigation


4.07. Promptly notify Buyer in writing of any outstanding or threatened claims;
legal, administrative, or other proceedings, suits, investigations, inquiries,
complaints, notices of violation, or other process; or judgments, orders,
directives, injunctions, or restrictions against or involving the Assets or that
could adversely affect the Business.


4.08. Not negotiate with any person or entity, or solicit or entertain any
proposal concerning any acquisition in any form of business other than ordinary
day-to-day operations of the Business.


Payment of Liabilities and Waiver of Claims


4.09. Not do, or agree to do, any of the following acts:


(a) Pay any obligation or liability, fixed or contingent, other than current
liabilities.


(b) Waive or compromise any right or claim.
 
 
5

--------------------------------------------------------------------------------

 


(c) Without full payment, cancel any note, loan, or other obligation owing to
Business.
 
Maintain Existing Agreements


4.10. Not modify, amend, cancel, or terminate any of the Business's existing
contracts or agreements, or agree to do so without the written consent of Buyer.


Taxes and Outstanding Payment Due


4.11. File and maintain accurate records or taxes, fees and costs of taxes that
are payable or due prior to Closing, and maintain sufficient funds in business
accounts acquired by Buyer to cover taxes, fees and costs accrued prior to
Closing but not yet payable or due at time of Closing.


Proprietary Information


4.12. Take reasonable steps to ensure the confidentiality and security of
necessary passwords and source code associated with the maintenance of the
Business and the Assets prior to and after Closing.


4.13. Take reasonable steps to ensure the confidentiality and non-disclosure of
information concerning the sale of the Business and its Assets, and specifically
financial information not available to the public relating thereto.

 
ARTICLE 5 CONDITIONS TO BUYER'S OBLIGATION TO CLOSE


The obligation of Buyer to Close under this Agreement is subject to each of the
following conditions (any one of which may, at the option of Buyer, be waived in
writing by Buyer) existing on the Closing Date, or such earlier date as the
context may require.


Representations and Warranties


5.01. Each of the representations and warranties of Seller in this Agreement,
the disclosures contained in the exhibits to this Agreement, and all other
information delivered under this Agreement shall be true in all material
respects at and as of the Closing Date as though each representation, warranty,
and disclosure were made and delivered at and as of the Closing Date.


Due Diligence


5.02. From the date hereof, the Seller will make available to the Buyer for
review, financial statements, books, records and other corporate documents
relating to the Business as the Buyer may reasonably request and the Buyer will
have the opportunity to meet with the Seller’s accountants and key personnel to
discuss the financial and business conditions of the Business and to make
whatever further independent investigation the Buyer deems necessary and
prudent.  The Seller will cooperate with the Buyer in providing such
documentation and information as the Buyer may request.  In the event that the
transactions contemplated herein are not consummated, the Buyer will promptly
return all financial statements, books, records and other corporate documents to
the Seller.

 
6

--------------------------------------------------------------------------------

 


5.04. Buyer and Seller shall each comply with and perform all agreements,
covenants, and conditions in this Agreement required to be performed and
complied with by each of them. All requisite action (corporate and other) in
order to consummate this Agreement shall be properly taken by the parties.

 
ARTICLE 6 PARTIES' OBLIGATIONS AT THE CLOSING


Seller's Obligations at the Closing


6.01. At the Closing, Seller shall execute, if appropriate, and shall deliver to
Buyer:


(a) A proposed amendment to Business’s Articles of Organization designating
Buyer’s purchase of the Business and change of the designated agent, to be filed
with the California Secretary of State.
(b) 100% of the equity shares of the Business.
(c) All documentation in the possession of Seller necessary to operate and to
use all Business interests and liabilities being sold to Buyer in this
Agreement.


Seller, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver to Buyer any further assignments, conveyances, other
assurances, documents, and instruments of transfer reasonably requested by
Buyer.  Seller shall also take any other action consistent with the terms of
this Agreement that may be reasonably requested by Buyer for the purpose of
assigning, transferring, granting, conveying, and confirming to Buyer or
reducing to possession any or all of the Business interests, liabilities, and
Assets to be conveyed and transferred by this Agreement.  If requested by Buyer,
Seller further agrees to prosecute or otherwise enforce in its own name for the
benefit of Buyer any claims, rights, or benefits of the Assets that are
transferred to Buyer by this Agreement and that require prosecution or
enforcement in Seller' name. Any prosecution or enforcement of claims, rights,
or benefits under this paragraph shall be solely at Buyer's expense, unless the
prosecution or enforcement is made necessary by a material breach of this
Agreement by Seller.


Buyer's Obligation at Closing


6.02. Buyer shall deliver to the Seller the shares described in section 1.03
hereof within the time set out therein. Buyer agrees to effect complete
transition of the Assets listed in Exhibit “A” within 7 business days of
Closing.

 
7

--------------------------------------------------------------------------------

 


Use of Name


6.03. Seller agrees that, after the Closing Date, it will not use or employ in
any manner, directly or indirectly, the name of the Business or any variation of
the name except for purposes of designating prior ownership.


Financial Statements


6.04. The Seller has provided to the Buyer the financial statements for the
Business as of and for the periods ended December 31, 2010 and June 20, 2011
(the “Financial Statements”), which are attached hereto as Exhibit “C”. The
Financial Statements, books of account and other financial records of the
Business are in all material respects complete and correct and are maintained in
accordance with good business and accounting practices. Such Financial
Statements may be audited by an independent registered public accountant
satisfactory to the Buyer at the Buyer’s expense, and full access to all
supporting documents including but not limited to: bank statements, general
ledgers, contracts, cash receipts and disbursement records and supporting
invoices as shall be made available from Seller to Buyer to complete in the
audit within 72 days of the Closing Date, as required by the rules and
regulations of the Securities and Exchange Commission of the United States of
America.


Employment and Non-Competition


6.05. The Seller will enter into an independent contractor agreement
(“Employment Agreement”) with the Buyer, within fifteen (15) days of the Closing
Date, which agreement will include, but not be limited to, the following:


(a) The term of the Employment Agreement will be no less than one (1) year.
(b) Seller will be compensated in the amount of fifteen thousand ($15,000) US
Dollars per month, plus a bonus structure to be agreed upon by the parties.
(c)  Seller will contribute approximately 75% of his time for rendering services
to Buyer under such Employment Agreement.


6.06.  Under such Employment Agreement, the Seller will retain all rights and
interests to his personal brand and intellectual property including, but not
limited to, the following:


 
(a)
Seller’s name, image and voice;

 
(b)
All trademarks, copyrights and goodwill associated with Seller’s personal brand.


 
8

--------------------------------------------------------------------------------

 

Confidentiality


6.07. The Seller shall treat confidentially and not disclose, and shall cause
the Seller’s agents, directors, officers, employees, representatives,
consultants and advisers (the “Seller’ Representatives”) to treat confidentially
and not disclose any Confidential Information (as defined herein) unless
required by law. The Seller may disclose any of the Confidential Information
only to those of the Seller’s Representatives who are authorized by the Buyer
and need to know such Confidential Information for the successful operation of
the Business. The Seller shall inform the Seller’ Representatives of the
confidential nature of such Confidential Information.  The Seller shall be
responsible for any breach of this provision by any of the Seller
Representatives. The Seller shall not use, and shall cause the Seller
Representatives not to use, the Confidential Information for any purpose other
than the successful operation of the Business. The Seller shall not use the
Confidential Information in any way that is, directly or indirectly, detrimental
to the Business or the Buyer. The Seller acknowledge and agrees that the Buyer
shall be entitled to injunctive relief to prevent breaches of this provision and
to specific performance of the terms and conditions of this provision in
addition to any other remedy to which the Buyer may be entitled at law or in
equity. In this section, “Confidential Information” means all information of a
confidential or proprietary nature, in whatever form communicated or maintained,
of or relating to the Business.

 
ARTICLE 7 GENERAL PROVISIONS


Notices


7.01. All notices that are required or that may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and delivered personally or by registered or certified mail,
return receipt requested, postage prepaid as follows:


If to Seller: Amish Shah, 548 Market Street, Suite 57149, San Francisco, CA
92104


If to Buyer: Gordon McDougall, CEO, Bitzio Holdings, Inc., 548 Market Street,
Suite 18224, San Francisco, California, 94104


Assignment of Agreement


7.02. This Agreement shall be binding on and inure to the benefit of the parties
to this Agreement and their respective successors and permitted assigns. This
Agreement may not be assigned by any other party without the written consent of
all parties and any attempt to make an assignment without consent is void.


7.03. Notwithstanding section 7.02 hereof, the Buyer may dispose of all or any
part of its interest in and to this Agreement, the Business or the Assets to its
parent company, Bitzio, Inc., or a majority-owned subsidiary of Bitzio, Inc.
(the “Permitted Assignee”) provided that the Permitted Assignee shall, prior to
and as a condition precedent to such disposition, deliver to the Seller its
covenant with and to the Seller that to the extent of the disposition, the
Permitted Assignee agrees to be bound by the terms and conditions of this
Agreement as if it had been an original party hereto.


 
9

--------------------------------------------------------------------------------

 

Governing Law and Forum


7.04. This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada. Subject to the binding arbitration provisions of
this Agreement, each party hereby agrees that federal and state courts located
in Las Vegas, Nevada, shall have in personam jurisdiction and venue with respect
to such party, and each party hereby submits to the in personam jurisdiction and
venue of such courts and waives any objection based on inconvenient forum.


Amendments; Waiver


7.05. This Agreement may be amended only in writing by the mutual consent of all
of the parties, evidenced by all necessary and proper authority. No waiver of
any provision of this Agreement shall arise from any action or inaction of any
party, except an instrument in writing expressly waiving the provision executed
by the party entitled to the benefit of the provision.


Entire Agreement


7.06. This Agreement, together with any documents and exhibits given or
delivered pursuant to this Agreement, constitutes the entire agreement between
the parties to this Agreement. No party shall be bound by any communications
between them on the subject matter of this Agreement unless the communication is
(a) in writing, (b) bears a date contemporaneous with or subsequent to the date
of this Agreement, and (c) is agreed to by all parties to this Agreement. On
execution of this Agreement, all prior agreements or understandings between the
parties shall be null and void.


Reliance Upon Representations and Warranties


7.07. The parties mutually agree that, notwithstanding any right of Buyer to
fully investigate the affairs of the Business and notwithstanding any knowledge
of facts determined or determinable by Buyer pursuant to the investigation or
right to investigate, Buyer may fully rely upon the material representations,
warranties, and covenants made to Buyer in this Agreement and on the accuracy of
any document, certificate, or exhibit given or delivered to Buyer pursuant to
this Agreement.


Dispute Resolution


7.08. Any conflicts, disputes or controversies arising out of or relating to
this Agreement shall be settled by expedited, binding arbitration conducted in
Las Vegas, Nevada, under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect and in accordance with such
rules. The parties shall mutually agree to one arbitrator within thirty (30)
days from a panel of arbitrators knowledgeable and experienced in Internet-based
commercial transactions.  In the event that the parties cannot agree upon an
arbitrator, the parties agree to use three (3) arbitrators. In accordance with
said rules, each party shall each have the right to select one (1) arbitrator;
and the two selected arbitrators shall select the third arbitrator. The
arbitrators shall, by majority vote, set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an adequate opportunity to discover relevant information regarding the
subject matter of the dispute. A majority of the arbitrators shall rule upon
motions to compel or limit discovery and shall have the authority to impose
sanctions, including attorney’s fees and costs, should such majority determine
that discovery was sought without substantial justification or that discovery
was refused or objected to without substantial justification.  The arbitrators
shall render their decision in writing within sixty (60) days of the
commencement of the arbitration proceeding.  The decision of a majority of the
arbitrators shall be final and binding on the parties.  Judgment upon any award
rendered by the arbitrators may be entered in any court having jurisdiction. 
Arbitration fees and costs shall be split equally, and the parties are solely
responsible for their respective lawyer fees.

 
10

--------------------------------------------------------------------------------

 

Force Majeure
 
7.09. Neither party shall be liable for failure to perform any of its
obligations under this Agreement during any period in which such party cannot
perform due to fire, earthquake, flood, or other natural disaster, epidemic,
explosion, casualty, war, terrorism, embargo, riot, civil disturbance, act of
public enemy, act of God, or the intervention of any government authority, or
similar cause beyond either party’s control, and provided further that the other
party may terminate this Agreement if such force majeure condition has continued
for a period of thirty (30) consecutive days.
 
Headings
 
7.10. The section and other headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All references to this Agreement and the words
“herein”, “hereof”, “hereto” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Section or other
subdivision.  This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any party hereto or the
drafter(s) of this Agreement.
 
Counterparts


7.11. This Agreement may be signed in counterparts which, together, shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means (e.g.,
electronic mail or PDF) shall be effective as delivery of a manually executed
counterpart to Agreement.


We understand and agree with the terms and conditions of this Agreement and sign
our names with the intent to be legally bound by the Agreement.


BUYER:


/s/ Gordon McDougall
 
July 13, 2011
 
Gordon McDougall, CEO
 
Date
 
Bitzio Holdings, Inc.
 
   



SELLER:


/s/ Amish Shah
 
July 13, 2011
 
Amish Shah, Owner
 
Date
 


 
11

--------------------------------------------------------------------------------

 

EXHIBIT "A"


THE ASSETS


 
·
All management interests in and to Bitzio Corp. , a California Corporation.

 
·
Domain ownership and registration for Bitzio.com.

 
·
Website hosting account for Bitzio.com.

 
·
All 163 current applications (and any others that may be added before closing)
source code files and intellectual property, including sole ownership of the
copyrights where applicable.  As of July 6, 2011 the current applications are:



1.   Amazing Hotel Deals, Tips, Pics and More!
2.   Taylor Swift Lyrics, Music and Videos
3.   Hot New Movies, Trailers and More!
4.   Home Tips, Prices and News
5.   Michael Jackson Lyrics, Tunes and Videos
6.   Schooling Tips, Lessons and More
7.   Actors and Artists Hub
8.   The Beatles Lyric Central
9.   Super CarBuddy - Find Deals and Tips About Cars
10. CreditSavior - Credit tips and credit-repair tracker
11. Bob Marley Lyrics, Photos and Videos
12. Cheap Flights, Deals, Coupons and More!
13.  Hotel Deals, Prices, News, Pics and More!
14.  Kid Rock Lyrics, Photos and Videos
15.  Film School Photos, Videos and Lessons
16.  Ultimate Software and Web 2.0 Buzz
17.  Auto Insurance Deals, Tips, Tools and More
18.  Rental Home Hub - Deals and Tips!
19.  The Traveling App - Never Travel Without It!
20.  Editing Times - Know Everything about Editing!
21.  Mortgage Toolshop - Rate News, Loan Calculator and More!
22.  Eminem: Lyrics, Pics, Videos, News
23.  Katy Perry: Lyrics Pics, Videos, News
24.  Loan Calculator Central
25.  Mortgage Times
26.  Flight Deals, Tips and More
27.  Computer Ratings, Reviews, News and Deals!
28.  Snoop Dogg: Lyrics, Pics, Videos & News
29.  Los Angeles City Guide
30.  Jay Z - Lyrics, Pics, Videos & More
31.  Extended Stay Vacation Guide
32.  Home Insurance Central
33.  Travel Insurance Buddy
34.  Best Car Deal List

 
12

--------------------------------------------------------------------------------

 

35.  Debt Relief Checklist
36.  Victoria's Interior Decorating and Furniture Deals
37.  Chicago City Guide
38.  Shopping Pal (Save Big Money)
39.  Bruno Mars Central
40.  Rihanna Lyrics and Music
41.  Usher Lyrics, Videos & Pics
42.  Kanye West Lyrics and Photos
43.  Laptop Ratings, Reviews and Deals
44.  Grand Theft Auto Guide + Cheat
45.  Grad School Planner
46.  College Planner
47.  Law School Study Guide
48.  Halo 3 Guide + Cheats
49.  Black Friday Deals
50.  Medical School Study Guide
51.  Diabetes Help
52.  Bed Bugs Help
53.  Lyme Disease Help
54.  New York City Guide
55.  Call Of Duty: Black Ops - Walk Through + Cheats
56.  Miami City Guide
57.  Las Vegas CIty Guide
58.  Paris City Guide
59.  London City Guide
60.  New Years Eve Party Guide
61.  Christmas Deals and Steals
62.  Super Meat Boy Walkthrough & Cheats
63.  WWE Fans: Pics, Vids, News & More
64.  UFC Fans: Pics, Vids, News & More
65.  Teeth Care: Healthy Teeth & Great Smiles
66.  Alicia Keys Lyrics, Pics, Videos & News
67.  Chris Brown Lyrics, Pics, Vids & News
68.  Mothers Day Guide & Tips
69.  Valentine's Day Ultimate Ideas
70.  Fathers Day Guide & Tips
71.  Thanksgiving Guide & Recipes
72.  Herpes Help & Support
73.  Natural Wart Removal
74.  Rotator Cuff Help
75.  Mariah Carey Lyrics, Pics & Videos
76.  Lil Wayne Lyrics, Pics & Videos
77.  Trey Songz Lyrics, Pics & Vids
78.  Justin Bieber Lyrics, Pics & Videos
79.  Notre Dame Football
80.  Oregon Ducks Football App (TM)

 
13

--------------------------------------------------------------------------------

 

81.  Boise St Football
82.  Los Angeles Lakers. (Period)
83.  Auburn Tigers Football
84.  Dallas Cowboys Football
85.  The Simpsons
86.  Family Guy
87.  The Holy Bible
88.  Sex Tips
89.  Drugs
90.  TCU Football
91.  New York Yankees
92.  Nelly Lyrics, Pics & Videos
93.  Flo Rida Lyrics, Pics & Videos
94.  Sleeping Help
95.  Yoga App
96.  Hypnosis 101
97.  Positive Thinking 101
98.  Daily Exercise App
99.  The Official Pug App (TM)
100.  Cute Dog Pictures & More Dogs
101.  Tattoo Designs
102.  Pink Lyrics, Pics & Videos
103.  Taio Cruz Lyrics, Pics, Videos & News
104.  Rick Ross: Lyrics, Pics, Videos & News
105.  Cute Overload: Funny Cat Pictures!
106.  Drake Lyrics, Pics, Vids & News
107.  Fresno St Football.
108.  Linkin Park: Lyrics, Pics, Vids & News
109.  Godsmack Lyrics, Pics, Videos & News
110.  Jimmy Eat World Lyrics, Pics, Videos & News
111.  Kylie Minogue Lyrics, Pics, Videos & News
112.  Like a G6
113.  The Grammy's: News, Pics & Vids
114.  The Oscars! News, Pics & Vids
115.  Solar Energy Tips And DIY Guide
116.  Electric Cars: News, Pics & Vids
117.  Weight Loss Tips that Really Work
118.  Money Making Strategies That Really Work
119.  Best Makeup Guide: Tips, Tricks and Reviews
120.  Women's Health Tips
121.  ScreamFree Parenting Tips
122.  Pocket Stylist: Best Fashion Guide App
123.  The Only Astrology App You'll Ever Need
124.  Hotels
125.  Cars
126.  The Wine Bible

 
14

--------------------------------------------------------------------------------

 

127.  Official CPA Exam Guide
128.  The Beer App
129.  The Official Fly Fishing App
130.  Gardening For Noobies
131.  Official Surf App
132.  Official Cheese Guide
133.  Games
134.  Lose Weight
135.  Gran Turismo App
136.  Elvis Presley Lyric Portal
137.  yoga App
138.  Madonna Lyric World
139.  Led Zeppelin Music Zone
140.  Queen Lyric World
141.  AC/DC Music World
142.  Bee Gees Lyric Zone
143.  Celine Dion Lyric Zone
144.  Elton John Lyric Zone
145.  Enrique Iglesias Music World
146.  Mariah Carey Music Zone
147.  Nana Mouskouri Music Portal
148.  Pink Floyd Music World
149.  The Rolling Stones Music Zone
150.  Aerosmith Lyric Zone
151.  Backstreet Boys Music Center
152.  Barbra Streisand Music Zone
153.  Barry White Lyric Place
154.  Billy Joel Music Place
155.  Boney M. Music Zone
156.  Bon Jovi Music Place
157.  Britney Spears Music World
158.  Burce Springsteen Music World
159.  Female Orgasm Tips
160.  Beautiful Photos
161.  LEGO Builders Guide!
162.  The Survival App
163.  Bryan Adams Music Center


 
·
Pipeline of current applications in any stage of development, including but not
limited to initial ideation.

All trademarks, service marks, names, logos, images and copy used or created for
the Business, including but not limited to the name “Bitzio”.


 
15

--------------------------------------------------------------------------------

 

EXHIBIT "B"


DUTIES, OBLIGATIONS, AND LIABILITIES ASSUMED


1. Domain registration for Bitzio.com.


2. Website hosting for Bitzio.com.
 
 
16

--------------------------------------------------------------------------------

 